SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1085
CA 13-01767
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


BRIAN GOLEBIESKI, PLAINTIFF-APPELLANT,

                     V                                           ORDER

CITY OF BUFFALO, DEFENDANT.
---------------------------------------
ESTATE OF DAVID G. JAY, ESQ., DECEASED,
RESPONDENT.


HOGAN WILLIG, PLLC, AMHERST (DIANE R. TIVERON OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

ARTHUR J. RUMIZEN, WILLIAMSVILLE, FOR RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Kevin M.
Dillon, J.), entered December 3, 2012. The order, among other things,
determined that the Estate of David G. Jay, Esq. is entitled to
one-third of the counsel fees received by the law firm of HoganWillig
and/or Steven M. Cohen, Esq., in this action.

      It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see CPLR 5511; Field v New York City Tr. Auth., 4 AD3d
389).




Entered:   January 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court